Title: From Thomas Jefferson to John Bondfield, 13 November 1787
From: Jefferson, Thomas
To: Bondfield, John



Sir
Paris Nov. 13. 1787.

It is sometime since I have done myself the honour of acknoleging regularly the receipt of your favors. Those of Oct. 6. 8. 12. and 20. have been duly received. Had the war taken place, your apprehensions of the usurpation of our flag by British vessels would certainly have been verified. But even in peace it is very desireable to strip them of this advantage. I shall soon have the honor of communicating to you some regulations which will render it indispensably  necessary: and I hope we shall not be much longer without putting our commerce in the ports of France under a regular superintendance.
I have taken the liberty of desiring Monsieur Lambert of Frontignan to send to your care 100 bottles of wine addressed to the Count de Moustier minister plenipotentiary for this court at New York. I will beg of you to receive it, pay the expences to and at Bordeaux and to forward it to Monsr. de Moustier at New York, notifying me what you shall have paid, which I will immediately replace in the hands of your banker here. I have the honour to be with much esteem Sir Your most obedient humble servant,

Th: Jefferson


P.S. Would it be practicable to find what proportion of our productions coming to the ports of this country are paid for in productions and manufactures of France? Adding thereto the sums expended here by the ships and crews?

